JOHNNY McFARLAND, on behalf of himself and all others similarly situated, Plaintiff-Appellant,
v.
GUARDSMARK, LLC, Defendant-Appellee.
No. 08-16953.
United States Court of Appeals, Ninth Circuit.
Submitted November 6, 2009[*] San Francisco, California.
Filed December 9, 2009.
Daniel H. Qualls, Robin G. Workman, Qualls & Workman, San Francisco, California, for the plaintiff-appellant.
Martin D. Bern, Malcolm A. Heinicke, Munger, Tolles & Olson LLP, San Francisco, California; Fred A. Rowley, Jr., Munger, Tolles & Olson LLP, Los Angeles, California, for the defendant-appellee.
Before: Procter Hug, Jr., Pamela Ann Rymer and M. Margaret McKeown, Circuit Judges.

ORDER
Johnny McFarland ("McFarland") appeals from the district court's decision denying his motion for partial summary judgment and granting partial summary judgment to Guardsmark, LLC in this dispute arising under Cal. Labor Code § 512. McFarland v. Guardsmark, LLC, 538 F. Supp. 2d 1209 (N.D. Cal. 2008). The district court dismissed the remaining claims upon stipulation of the parties. We affirm for the reasons set out in the district court's thorough decision.
McFarland raises for the first time on appeal the factual issue of whether his signed employment agreement represents an actual agreement to take two on-duty meal periods in a single day. As McFarland did not raise this issue before the district court, see id., we do not consider it here. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).
AFFIRMED.
NOTES
[*]   The panel unanimously finds this case suitable for decision without oral argument. See Fed. R. App. P. 34(a)(2).